NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30003

                Plaintiff-Appellee,             D.C. No. 9:18-cr-00031-DLC-3

 v.

LEONARD FRANK CATTERLIN,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Leonard Frank Catterlin appeals from the district court’s judgment and

challenges the eight-month sentence imposed upon his second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Catterlin contends that the sentence is substantively unreasonable because he



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
needs community-based treatment rather than incarceration. The district court did

not abuse its discretion in imposing the within-Guidelines sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of the 18 U.S.C. § 3583(e) factors and the totality of the circumstances,

including, as the district court highlighted, Catterlin’s repeated violations of

supervised release. See Gall, 552 U.S. at 51; United States v. Simtob, 485 F.3d

1058, 1062-63 (9th Cir. 2007). To the extent Catterlin contends that the court

impermissibly imposed the sentence to punish him, the record reflects that the

district court relied on only proper sentencing factors. See Simtob, 485 F.3d at

1062.

        AFFIRMED.




                                           2                                       20-30003